Citation Nr: 1144759	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 07-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right knee disability, claimed as secondary to service connected disabilities. 

2. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability. 

3. Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease ("DDD") of the lumbar spine.

4. Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity. 

5. Entitlement to a total rating based upon individual unemployability ("TDIU") due to service-connected disability. 

6. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from a heart condition as a result of treatment at a VA Medical Center ("VAMC") in February 1992. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; T. P., his spouse; and T. M., his daughter. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, December 2007, July 2009, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The June 2007 rating decision denied the Veteran's § 1151 claim. The December 2007 rating decision denied increased evaluations for DDD and radiculopathy, and denied a TDIU. The July 2009 rating decision denied an increased evaluation for the Veteran's left knee disorder. The November 2010 rating decision denied service connection for his right knee disorder. 

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

The issues of whether new and material evidence has been submitted to reopen claims for service connection for an acquired psychiatric disorder and a cervical spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The findings and opinions rendered by VA examiners in April 2007, November 2007, May 2009, October 2010, and March 2011 are competent medical evidence. 

2. The Veteran has not been shown to have a right knee disability that manifested in service or within one year thereafter, or that is causally or etiologically related to his military service, or that is caused by or proximately due to a service connected disability. 

3. At its most severe, the Veteran's left knee disability manifests as flexion limited to 100 degrees with painful motion, joint line tenderness, and crepitus. 

4. The Veteran has separate left knee extension limited to 10 degrees. 

5. The Veteran's DDD of the lumbar spine does not cause limitation of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

6. The Veteran's radiculopathy of the left lower extremity manifests as sensory impairment, pain, paresthesias, and hypoactive knee and ankle jerks. 

7. With resolution of the benefit of the doubt in the Veteran's favor, his service-connected DDD, radiculopathy of the left lower extremity, and headaches preclude him from obtaining and retaining substantially gainful employment. 

8. The preponderance of the competent evidence of record shows that the Veteran's heart condition is not due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1. The Veteran's right knee disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is  not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2. The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3. The criteria for a separate 10 percent evaluation for limitation of extension of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011). 

4. The criteria for a rating in excess of 20 percent for DDD of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 

5. The criteria for a 40 percent evaluation for radiculopathy of the left lower extremity are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8520, 8620 (2011). 
6. The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2011). 

7. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart condition as the result of treatment for a nosebleed at VAMC in February 1992 have not been met. 38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was issued a VCAA notice letter for his service connection claim in August 2010. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A February 2011 letter provided notice regarding secondary service connection. His claim was then readjudicated in the May 2011 SOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With regard to the Veteran's claim for an initial increased evaluation for his left knee, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice for his left knee claim in June 2008. 

With regard to the Veteran's claims for increased evaluations for DDD and radiculopathy, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The Veteran received VCAA notice for these issues in November 2007, May 2008, and July 2007. 

For these reasons, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA have also been met. The claims file contains service treatment records (STRs), records from the Social Security Administration ("SSA"), reports of post-service medical treatment, and reports of VA examinations in April 2007, November 2007, May 2009, October 2010, and March 2011. He testified at a video conference hearing in September 2011. 

The RO provided the Veteran with several VA examinations over the course of this appeal. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests. The claims file was reviewed by the examiners. With regard to the Veteran's claim for service connection for a right knee disability, the examiner also provided a rationale for the opinion regarding secondary service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Initially, the Veteran asserted that his right knee disability was caused by his service connected left knee disability. At his September 2011 hearing, he and his wife testified that it was instead due to his DDD. However, a new examination is not warranted in this case. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending secondary service connection, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278. The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id. As will be discussed below, there is no medical evidence of record to support the assertion that DDD caused the right knee disability. 

The March 2011 examiner who addressed the Veteran's right knee did not provide an opinion regarding direct service connection. However a remand for an addendum opinion is not warranted. The Veteran has not asserted, and the evidence does not suggest that his right knee disorder was directly caused by service. His service treatment records are negative for any complaints, treatment, or diagnosis of a right knee disability or injury, and the record contains no evidence that demonstrates otherwise. Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

At the Veteran's examinations for his increased evaluation orthopedic claims, he was unable to stand to perform accurate range of motion testing. However, a remand for new examinations is not in order. The Veteran had a cerebrovascular accident ("CVA") in February 2006. Since then, he has been using a wheel chair due to right-sided paralysis and is not able to safely stand to move his back and knees. The record indicates that this situation has not changed, and a remand for a new examination would not assist the Veteran. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 

Service Connection

The Veteran contends that his diagnosed degenerative joint disease ("DJD") of the right knee was caused by his service connected left knee and back disabilities. Because there is no competent medical evidence linking the claimed disability to his left knee disability or any incident of military service, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, DJD) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The Veteran was not diagnosed with right knee DJD within one year of his separation from service in September 1971. Therefore presumptive service connection is not warranted. 

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). This focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with DJD of both knees. His left knee DJD is service connected. Therefore, the first and second elements of a secondary service connection claim have been met. Wallin, 11 Vet. App. at 512. However, the preponderance of the competent evidence is against a finding connecting his DJD of the right knee to his DJD of the left knee, and therefore the third element of a secondary service connection claim is not met.

In March 2011, the Veteran underwent a VA examination for his right knee disorder. The examiner noted that the Veteran had suffered a cerebrovascular accident. He reported that in 2000, prior to his CVA, his right knee hurt. He had been diagnosed with arthritis in his left knee in the 1990s. X-rays taken at the examination showed that he had mild joint space narrowing of the bilateral medial knee compartments. The examiner concluded that the right knee DJD was not caused or aggravated by the left knee DJD because the medial compartment narrowing in both knees was "very minimal," and that the Veteran rarely walked at home because of his CVA. The examiner noted that the x-rays did not contain evidence of unequal weight bearing. 

The Veteran and his wife have stated that his right knee DJD was caused by his left knee DJD. At his September 2009 hearing, he and his wife testified that his right knee DJD was caused by his service connected back disability. The Veteran and his spouse are competent to describe observable symptoms such as pain. But as laypeople, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

As the preponderance of the evidence is against the claim, service connection on a secondary basis is not warranted. The Board will address whether service connection is warranted under the theory of direct entitlement. 

As noted above, the Veteran has been diagnosed with DJD of the right knee, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. The Veteran has not contended that there was an-service incurrence or injury related to his right knee DJD. Further, his STRs are negative for a diagnosis of or treatment for a right knee disability. Therefore, the second element of a service connection claim has not been met. Id. Lastly, there is no evidence of record to connect his right knee DJD to his period of active service. His right knee pain began in approximately 2000, almost 30 years after he left service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a right knee disability must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the disability rating is at issue, as is the case with the Veteran's DDD and radiculopathy claims, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The rule articulated in Francisco does not apply to the Veteran's left knee claim, because the appeal of this issue is based on the assignment of an initial evaluation following an initial award of service connection for his left knee disability. Fenderson v. West, 12 Vet. App. 119, 126  (1999). Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126. If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Id. However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The law as to the evaluation of evidence and the standard of proof in Veterans' claims is reviewed above and will not be repeated here. 




Left Knee Disability

The Veteran contends that his left knee disability is severe enough to warrant a higher initial evaluation. Because the evidence shows that he has compensable limitation of extension of his left knee, a separate evaluation for limitation of extension will be granted.  Because at worst, his limitation of flexion is 100 degrees with painful motion, an initial evaluation in excess of 10 percent will be denied.  

There are several potentially applicable Diagnostic Codes for the Veteran's left knee DJD. He is currently assigned a 10 percent evaluation under Diagnostic Code 5010-5260, traumatic arthritis and limitation of flexion of the leg. 38 C.F.R. § 4.71a. 

The Veteran's  DJD of the left knee involves his major joint. 38 C.F.R. § 4.45(f) (2011). Under Diagnostic Code 5010, the rater is instructed to evaluate the disability under Diagnostic Code 5003. Under Diagnostic Code 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. 

In the absence of limitation of motion, a 10 percent evaluation is warranted under Diagnostic Code 5003 when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a. A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. Id.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5260. Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. Normal extension is 0 degrees. 38 C.F.R. § 4.71a, Plate II. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011). 

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to higher ratings, but has found none. As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258. Thus, the Diagnostic Codes that will be discussed in this decision are 5003, 5257, 5260, and 5261. 

In May 2009, the Veteran underwent a VA examination for his left knee. The examiner noted that the Veteran was not engaging in weight bearing activity due to his CVA. He used a wheelchair. He did not use a wrap or brace for his knee. He has not had injections, surgeries, or arthroscopies. He was not demonstrating evidence of nerve or muscle damage as a result of his shell fragment wound to the left knee. He had a scar, which the RO has evaluated separately. Upon examination, he was not able to ambulate. He was unable to stand for more than a few moments and could not walk more than a few feet with assistance. 

The examiner determined that the Veteran did not have ankylosis of the left knee. His extension was 10 degrees and his flexion was 105 degrees. He experienced pain at 15 degrees of extension and 95 degrees of flexion. The examiner found that there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, and there was no additional loss of range of motion with repetitive use. The knee had crepitus and popping and was tender anteriorly over the lateral joint line. The examiner found that the Veteran had no laxity of his ligaments or instability of the joint. An x-ray taken in June 2008 showed mild medial compartment joint space narrowing. He was diagnosed with DJD. 

In January 2010, the Veteran testified at a hearing before a Decision Review Officer ("DRO") at his local RO. He testified that the examiner did not use a goniometer to measure his range of motion, and spent the majority of the time examining his scar. He did not think the examiner performed a stability test. 

He underwent a second VA examination in October 2010. The examiner noted that the Veteran was using a wheelchair as a result of his CVA in 2006. He reported ongoing knee pain, and stated that over the years his knee had occasionally buckled. He reported achiness, stiffness, tightness, and intermittent swelling. He took Tylenol for relief. His pain was worse in cold weather. There was no evidence of nerve damage. 

Upon examination, the Veteran's flexion was 100 degrees with pain at 90 degrees. His extension was 10 degrees with pain at 15 degrees. There was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional limitation of motion after repetitive use. The knee had crepitus and snapping. It was tender to palpation anteriorly at the lateral joint line. The examiner stated that there was no effusion, swelling, erythema, warmth, ligament laxity or instability. 

The Veteran's knee disorder is not appropriately evaluated as 20 percent under the Diagnostic Code 5260 for limitation of flexion. His limitation of flexion does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5260; nor the assignment of a non-compensable rating under Diagnostic Code 5260 because at worst, his left knee flexion was limited to 100 degrees in October 2010. To meet the criteria for a noncompensable evaluation for limitation of flexion, he would need to have flexion limited to 60 degrees and he does not, even when considering his painful movement. To warrant a 20 percent evaluation, his flexion would need to be limited to 30 degrees. 38 C.F.R. § 4.71a. 

Although the Veteran had subjective complaints of his knee buckling prior to his CVA, a separate evaluation for instability of the left knee under Diagnostic Code 5257 is not warranted because notwithstanding his reports, all VA examiners found that his knees were stable. 

However, the Veteran's limitation of extension meets the criteria for a separate 10 percent evaluation under Diagnostic Code 5261 because his extension has been measured as 10 degrees at both of his VA examinations. Thus, the Veteran's left knee extension meets the criteria for a 10 percent evaluation under Diagnostic Code 5261. To meet the criteria for a 20 percent evaluation for limitation of extension, his extension would need to be limited to 15 degrees and it is not. 38 C.F.R. § 4.71a. He had subjective complaints of pain at 15 degrees of extension, but at both VA examinations, it was determined that he did not have any additional limitation of motion beyond 10 degrees due to pain or the other factors set forth in DeLuca. A separate 10 percent evaluation for limitation of extension under Diagnostic Code 5261 is warranted. VAOPGCPREC 9-2004 (2004).

In summary, reviewing the evidence, the overall disability picture for the Veteran's left knee DJD does not more closely approximate a 20 percent rating under Diagnostic Code 5010-5260, and he is not entitled to a separate evaluation for instability under Diagnostic Code 5257. 38 C.F.R. § 4.7. The Veteran has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. To this extent, his claim is denied.

However, because his extension is limited to 10 degrees, a separate 10 percent evaluation under Diagnostic Code 5261 is warranted. To this extent, his appeal is granted, resolving all doubt in his favor. See 38 U.S.C.A. § 5107(b).

DDD

The Veteran asserts that his DDD has increased in severity such that a 20 percent evaluation does not reflect the severity of the disorder. Because he does not have ankylosis of the thoracolumbar spine or forward flexion limited to 30 degrees or less, his claim will be denied. 

The Veteran's DDD is currently evaluated as 20 percent disabling under Diagnostic Code 5243, intervertebral disc syndrome. 38 C.F.R. § 4.71a. Intervertebral disc syndrome may be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine. Although the Veteran has been diagnosed with DDD, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not favorable to him. Under that formula, a 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011). There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his DDD. In fact, incapacitating episodes were specifically denied by the November 2007 VA examiner. Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply and the General Rating Formula for Diseases and Injuries of the Spine will be used instead. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

Because the evaluation of the Veteran's DDD is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In November 2007, the Veteran underwent a VA spine examination. The claims file was not made available to the VA examiner, but his VA treatment records were reviewed. He reported severe back pain. He stated that his pain caused sleep disturbance and made it difficult to get in and out of the bathtub. He needed help to tie his shoes, could not drive, or perform chores at home. He wife stated that he complained about his back every day. The examiner thought that some of the pain was due to the Veteran's CVA since there were no objective signs of pain at the examination. The examiner "question[ed] whether [the Veteran's] true complaints are actually from his stroke residuals and not tru[]ly due to his back complaints." 

Upon examination, there was no muscle spasm, atrophy, localized tenderness, or guarding severe enough to cause abnormal spinal contour. The Veteran used a wheelchair, and his gait was not examined. His spine posture and position were normal. There was tenderness in the left and right thoracic sacrospinalis muscles. His reflexes were normal, as was sensation to pinprick and light touch. There was no abnormal kyphosis, list, scoliosis, or reverse lordosis. 

The examiner informed the Veteran that ranges of motion were to be measured for a full assessment of his back, and the Veteran declined this portion of the examination. Therefore, ranges of motion were not measured. He reported that he could not perform them due to back pain, and at this point the examiner again questioned whether the pain was due to limitations from the CVA because he "only takes [aspirin] for the pain" and that he "was not uncomfortable or writhing here in the exam room," he "wasn't shifting and wasn't complaining of any pain during the entire exam."  The examiner found the Veteran was "relaxed and answer[ed] questions appropriately. He wasn't stressed, anxious or diaphoretic or jittery. Therefore this examiner questions exactly how much pain he is in and encouraged him to [have] a ROM examination. He still declined."  The examiner stated that "through the entire visit, [the Veteran] was in no acute distress and never complained of any pain until trying to perform the exam."  

In October 2010, the Veteran underwent another VA examination. He used a wheelchair. He reported persistent stiffness, achiness, sharp pain, and spasm. He had flare-ups a few times a week. The examiner denied ankylosis of the thoracolumbar spine. Upon examination, the Veteran's left lumbar sacrospinalis had moderate spasm, guarding, pain with motion, tenderness, and weakness, and mild atrophy. His right lumbar sacrospinalis had mild spasm, atrophy, guarding, and tenderness, and moderate pain with motion and weakness. The muscles were found to be well developed with good symmetry of movement and no deformities. There was tenderness to palpation to the midline lumbar and paralumbar regions with muscle spasm. He was unable to safely stand to perform adequate range of motion testing. He was tested in a seated position. He could forward flex to approximately 40 degrees. He could laterally flex to 20 degrees bilaterally. He could rotate from a seated position 15 degrees bilaterally. All ranges of motion caused pain. Extension was not tested. There was an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion after repetitive use. 

At his September 2011 hearing, the Veteran testified that he had constant, severe back pain. 

As noted above, a 40 percent evaluation is warranted when forward flexion of the spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. The Veteran retains mobility in his thoracolumbar spine; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Further, his forward flexion from a seated position is approximately 40 degrees, with painful motion that did not cause additional functional limitation. The evidence does not show that the Veteran's forward flexion has been 30 degrees or less. 

The Veteran has testified and reported at his examinations that he has severe back pain. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. 
§ 4.40. Further, in November 2007, the examiner found that the Veteran's complaints of pain were not congruent with his actions at the examination. This impugns the Veteran's credibility with regard to his subjective complaints of pain. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The findings of the VA examiners are more probative in this case than the Veteran's subjective complaints of pain. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his DDD do not equate to more than the disability picture contemplated by the 20 percent rating already assigned. 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The overall disability picture for the Veteran's DDD does not more closely approximate a 40 percent rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. Therefore, the claim must be denied. 38 C.F.R. § 4.3. 

Radiculopathy

The Veteran asserts that his radiculopathy of the left lower extremity has increased in severity such that a 20 percent evaluation is no longer sufficient. Because the record shows that in addition to sensory involvement, he has hypoactive reflexes, a 40 percent evaluation will be assigned. 

The Veteran's radiculopathy is currently evaluated under Diagnostic Code 8620. For neurological disabilities, evaluations are generally assigned based on whether the paralysis of a particular nerve is complete or incomplete. Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Diagnostic Code 8620 is for neuritis of that nerve and uses the criteria set forth in Diagnostic Code 8520, wherein a 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree. A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately severe degree. A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree, with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. When the involvement is bilateral, the ratings should be combined with application of the bilateral factor. 38 C.F.R. § 4.124a . 

The Veteran underwent a VA peripheral nerves examination in November 2007. The claims folder was not made available to the examiner, but the Veteran's VA medical records were reviewed. The examiner noted that the exam was limited because the Veteran arrived 45 minutes late. He reported a burning pain that radiated down his left lower extremity from his left thigh to his toes with numbness, paresthesias, and impaired coordination. His left knee reflex was normal. At his November 2007 VA spine examination which was conducted at the same appointment as his peripheral nerves examination, his sensory test showed normal response to pinprick and light touch. His left knee and ankle jerks were normal. He was diagnosed with left lower extremity radiculopathy. 

In October 2010, the Veteran underwent a VA general medical examination. He reported numbness and tingling throughout his left lower extremity that had worsened over time. The examiner noted that there was "some associated weakness" to the left lower extremity, but that the Veteran used a wheelchair due to his CVA. His he had a positive LaSegue's sign in his left lower extremity, indicating the presence of radiculopathy. The examiner found that the Veteran had left lower extremity radiculopathy as a result of his DDD. Upon examination, the Veteran's sensation to pain, pin prick, and position sense were impaired in his anterior shin and foot as well as lateral thigh. His left knee and ankle jerks were 1+, which indicates a hypoactive reflex. 

The evidence of record shows that the Veteran's  radiculopathy is moderately severe. The October 2010 finding of hypoactive knee and ankle jerks demonstrates a worsening in his condition because in November 2007 his reflexes were normal. Further, the October 2010 examiner concluded that the Veteran's radiculopathy mildly impaired toileting; moderately impaired shopping, traveling, bathing, and dressing; severely impaired chores, exercise, and recreation; and prevented sports. The examiner stated that prior to his CVA, the radiculopathy would have impaired his ability to bend, lift, twist, carry, climb, or sit or stand for long periods of time. 

For these reasons, the Board finds that the Veteran's radiculopathy of the left lower extremity is moderately severe and meets the criteria for a 40 percent evaluation under Diagnostic Code 8620. 38 C.F.R. § 4.71a. To this extent, the appeal is granted.

However, at no time during the appeal period has the record showed that the Veteran had marked muscle atrophy of his left lower extremity. Therefore, the disorder is not appropriately evaluated as 60 percent disabling. Id. 

Reviewing the evidence, the Board finds that the overall disability picture for the veteran's radiculopathy more closely approximates a 40 percent rating, but no higher. 38 C.F.R. § 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disability, DDD, and radiculopathy of the left lower extremity are contemplated by the schedular criteria. The rating criteria adequately describe his painful limitation of motion of the knee and thoracolumbar spine, as well as his parasthesias of the left lower extremity with decreased ankle and knee reflexes. Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Veteran contends that his service-connected disabilities preclude employment. Because the combined effect of his service-connected DDD, headaches, left lower extremity radiculopathy, and DJD of the left knee severely impact nearly every aspect of occupational functioning, a TDIU will be granted. 

To establish service connection for a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not sufficient because a schedular rating itself is recognition that a Veteran's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has the following service connected disabilities: headaches rated at 30 percent; DDD rated at 20 percent; left knee DJD, a left knee scar, and tinnitus, rated at 10 percent each; bilateral hearing loss evaluated as noncompensable, and radiculopathy of the left lower extremity which is assigned a 40 percent evaluation in this decision. His combined disability evaluation is 80 percent when including the 40 percent evaluation for radiculopathy of the left lower extremity. 38 C.F.R. § 4.25. Therefore he meets the threshold criteria set forth in 38 C.F.R. § 4.16(a). The Board must therefore determine whether the Veteran is unemployable by reason of his service-connected disabilities. 

At his October 2010 VA general medical examination, the examiner noted that the Veteran was a laborer for a soup company until he had a CVA in 2006, which caused right sided paralysis and speech difficulties. Clearly, this non-service-connected disability prevents him from working. However, the examiner also addressed the impact of the Veteran's DDD, headaches, and radiculopathy on his employment prior to his CVA. The examiner stated that the Veteran's persistent back pain with flare-ups caused limited mobility of the lumbar spine which, combined with his radiculopathy, would have caused significant difficulty performing occupational duties involving the following: bending, lifting, twisting, carrying, climbing, prolonged standing, and prolonged sitting. Further, his knee disability would have caused limitations regarding prolonged weight bearing, kneeling, bending, squatting, lifting, carrying and climbing. His weekly headaches were found by the examiner to be incapacitating such that they would result in functional impairment in the form of decreased productivity and increased absenteeism due to incapacitation. Taken together and prior to his CVA, his service-connected disabilities caused significant impairment in multiple areas of functioning, including sitting, that they would prevent even sedentary employment. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained because the evidence is more than in equipoise; the preponderance of the evidence shows that the Veteran's DDD, headaches, DJD of the left knee, and left lower extremity radiculopathy prevent him from working. The benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Therefore, under 38 U.S.C.A. § 5107(b), the Veteran will be afforded the benefit of the doubt. A TDIU is granted. 

Compensation Under 38 U.S.C.A. § 1151

A veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. 
§ 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id.; see also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent.

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. 
§ 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d) .

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

The Veteran presented at the Omaha VAMC in January 1992 with a nosebleed that had been present for four days. He was diagnosed with epistaxis (nose bleed) and was treated with silver nitrate cautery and then his nose was packed with a sponge. He bled through two anterior packs and was admitted to the hospital for a posterior pack and an elective internal maxillary artery ligation and septoplasty. Prior to the operation, an EKG was performed and it was abnormal, showing flipped T-waves in V4 and V5. It was noted that the EKG changes raised the possibility of ischemia or a possible myocardial infarction. The surgery was canceled and a repeat EKG was performed with the same results. The Veteran was then sent for a cardiology consult. An echocardiogram was performed and the results were inconclusive. Then, a cardiac catheterization was performed to make certain that the Veteran did not have a heart problem. The cardiac catheterization revealed normal coronary arteries. After it was determined that the Veteran did not have a heart problem, he underwent a septoplasty and maxillary artery ligation for his nose bleed and recovered without complications. 

The Veteran contends that while at the VAMC, his nose was cocainized in an attempt to stop the bleeding, and as a result he developed a heart condition. He stated that a VA doctor placed "raw cocaine" in his nose to stop it from bleeding, and as soon as this was done, he passed out. He believes that his abnormal EKG and later diagnosis of a heart condition were due to the use of cocaine on his nose in 1992. 

In April 2007, the Veteran underwent a VA heart examination. He reported receiving topical cocaine. The examiner reviewed the record and found that the preoperative evaluation included an EKG which demonstrated findings of anterior and inferior changes consistent with ischemia or infarction. The cardiac catheterization showed normal coronary vessels and coronary artery disease was not diagnosed. The examiner noted that the other records from his hospital stay show no elevations in creatine phosphokinase that would have indicated an acute myocardial infarction at that time. The examiner noted that prior to 1992, there was no documentation regarding a cardiac condition, and that since that time, there was also no further documentation of a heart problem. The Veteran's spouse stated that the Veteran periodically saw a private cardiologist for routine evaluations. The Veteran's spouse stated that in December 2006, his cardiologists stated that his heart was operating at "40 percent," and the examiner could not ascertain what the Veteran's spouse meant. The examiner was "unable to determine, at present, what, if any cardiac condition there is currently."  

The examiner did not perform a stress test because the Veteran was non-ambulatory. An x-ray showed that his heart was mildly enlarged. An echocardiogram taken at the examination showed that the left ventricular size was at the upper limits of normal with mildly depressed function - an ejection fraction of 45 to 50 percent. He had normal right ventricular size and function and mild mitral regurgitation. His left ventricular ejection fraction was 50 percent with diastolic function grade I abnormality (impaired relaxation). An EKG performed in April 2007 showed "nonspecific T-wave abnormalities in the lateral leads." The impression was mild cardiomegaly and he was diagnosed with a grade I diastolic dysfunction with an ejection fraction of 50 percent. 

The examiner concluded, based upon the Veteran's history, a physical examination, the Veteran's statements, and medical literature and resources, that the claimed heart condition was less likely as not caused by or the result of treatment by VA with cocaine for a nose bleed in 1992. The examiner reasoned that although the Veteran had an abnormal EKG following treatment, there was no further evidence of any permanent or long-term damage done as a result of that incident. His coronary arteries were found to be normal during a cardiac catheterization and enzyme studies were negative with regard to evidence of myocardial damage. Although the Veteran had an abnormality on his April 2007 EKG, the examiner stated that those findings were not consistent with the previous EKG findings of anterior and inferior changes in 1992. The examiner found that there was no evidence of myocardial damage in 1992, and that he was stable enough to undergo surgery. He concluded that the Veteran's current mild diastolic dysfunction was not caused by treatment with cocaine at a VA facility in 1992. 

At his February 2008 RO hearing, the Veteran testified that a VA physician became upset with the doctor who cocainized his nose, and asked him why a "strong man" with no heart problems suddenly needed a cardiac catheterization. The Veteran and his spouse believe that the second physician was angry with the one who cocainized the Veteran's nose. The Veteran and his spouse are competent to report their personal experiences from the hospital visit in 1992. Layno v. Brown, 6 Vet. App. 465 (1994). However, whatever statements may have been made by physicians as interpreted by the Veteran and his spouse, there is nothing noted in the record to support the conclusion that the VA doctor who treated the Veteran's nose bleed then, or indeed presently was made cognizant of an error in treatment. In this respect, the Veteran and his spouse are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

In April 2008, the Veteran submitted a statement from a party who submitted an illegible signature. The unidentified party stated that "cocaine has vasoconstrictive properties and can lead to myocardial ischemia and/or myocardial infarcts."  The statement concluded that "cocaine use can also lead to cardiac arrhythmia."  As the party who made this statement cannot be identified, it is not entitled to probative weight in this case. 

In September 2008, the Veteran submitted a statement from Dr. N. S., a private physician. Dr. N. S. stated that it was well known that cocaine use can lead to cardiac problems. Dr. N. S. opined that, "[i]t is possible that [the Veteran's] cocaine exposure in 1992 may have lead to a cardiac event that resulted in his cardiomyopathy."  Dr. N. S. used the words "is is possible" and "may have," which are speculative in nature. Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In his July 2009 substantive appeal, the Veteran stated that a VA doctor told him in 1992 that he had been given too much cocaine, and that it was the reason he was admitted to the intensive care unit. Although, as noted above, the Veteran is competent to relate observable symptoms and his personal experiences, his statement is found to be not credible in this instance because the record contradicts it. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The record does not state that the Veteran received an overdose of cocaine. He was admitted to intensive care because he had an abnormal EKG prior to surgery, and the VA physicians needed to determine whether he was stable enough to undergo surgery. Therefore, the Veteran's statement is not probative evidence in support of his claim. 

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran. No medical professional has determined, including Dr. N. S., that VA health care providers were careless, negligent, or lacking in skill. Although the Dr. N. S. opined that "cocaine use" can lead to heart problems, the record does not show that the Veteran abused cocaine. Further, Dr. N. S. did not opine that the Veteran had a heart condition caused by VA or was an event not reasonably foreseeable. The most probative evidence of record - the contemporaneous cardiac catheterization and enzyme test, and the opinion of the April 2007 VA examiner - is against a finding that the Veteran experienced a heart condition due to the cocainization of his nose in 1992. For these reasons, a grant of disability compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

ORDER

Entitlement to service connection for a right knee is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability is denied.

A separate 10 percent evaluation for limitation of extension of the left knee is granted. 

A disability evaluation in excess of 20 percent for DDD of the lumbar spine is denied.

A 40 percent evaluation for radiculopathy of the left lower extremity is granted.

A TDIU is granted. 

Compensation pursuant to the provisions of 38 U.S.C.A § 1151 for a heart condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


